OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS^tL
             ©FFOCiAL BUSr""~~                               ^
             STATE OF Ti
             PEMALTY FOR                                   0 2 1R          3> PP =^P'
             PRIVATE U                                     0006557458      DEC 10 2014
  12/10/2014                                               MAILED FROM ZIPCODE 78 701
  JACKSON, TBENT^^Ajr^pt^No: 11-09-14 ;537-A                              WR-82,506-01
  The Court,has dismissed, your^application for writ of habeas corpus without written
  order^*fo^(*Ti6n-cbmpliance^with. "Texas Rule's of Appellate Procedure 73.1.
  Specifically, applicant^facts &/or\grounds are not set out on the prescribed form.
  Sxee%'x parte Bafcj&obk, 191 S.vy*3a,718 (Tex.Crim.App.2006)
                                                                    Abel Acosta, Clerk

                              TRENT JACKSON
                                                                     58
        ot\{$0t0 io'
                            QoiiQd ,T* 'V1n^(?3
-43B   "?"77b5